Citation Nr: 0626615	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  05-39 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected asthma, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1946 to May 1948.

Service connection was granted for asthma in an October 1950 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision, which 
continued the veteran's service-connected asthma at 30 
percent disabling.

The veteran testified at a personal hearing which was 
conducted by the undersigned Veterans Law Judge in 
Washington, D.C. in August 2006.  A transcript of the hearing 
is associated with the veteran's VA claims folder.  During 
the hearing the veteran's representative moved to advance 
this case on the Board's docket.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 
(2005).  The undersigned Veterans Law Judge granted the 
motion on the record.  See the August 2006 hearing 
transcript, page 15.  Confirmation of such was sent to the 
veteran by letter dated August 18, 2006.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Issues not on appeal

Also denied in the March 2005 rating decision were the 
veteran's claims of entitlement to service connection for a 
lung condition secondary to fungus infection and the 
veteran's claim to reopen his previously-denied claim of 
entitlement to service connection for carcinoma of the left 
lung.  The veteran did not include these issues on his March 
2005 notice of disagreement.  Accordingly, those issues are 
not before the Board on appeal.  

The veteran's claim of entitlement to service connection for 
acid reflux was also denied in the March 2005 rating 
decision.  Though the veteran did not include this issue on 
his March 2005 notice of disagreement, the issue of 
entitlement to service connection for acid reflux was listed 
in the September 2005 statement of the case.  The veteran 
indicated in his December 2005 substantive appeal that the 
acid reflux claim was on appeal.  However, in a March 2006 
statement, the veteran indicated that "the acid reflux 
condition was never meant to be added to my claim."  In any 
event, during his August 2006 hearing, he testified that he 
had no intention of pursuing that issue.  See the August 2006 
hearing transcript, page 2.  Accordingly, that issue is 
deemed withdrawn and is no longer before the Board on appeal.  
See 38 C.F.R. § 20.204 (2005).   


REMAND

The veteran contends that his most recent November 2004 VA 
examination was insufficient, noting that he was never 
physically examined.  See the August 2006 hearing transcript, 
page 5.  Review of the November 2004 VA examination report 
demonstrates that no diagnostic testing was performed, and 
that the examiner in fact recommended that the veteran should 
have an "evaluation with Pulmonary for his lung issues as 
this was his main concern."  

The veteran's most recent VA respiratory examination was 
performed in January 1999, almost eight years ago.  Moreover, 
the veteran has indicated that his service-connected asthma 
has worsened over time, and has testified to the same.  
See the March 13, 2006 Statement in Support of Claim; see 
also the August 2006 hearing transcript, page 21. 

The Board finds that a contemporaneous VA examination, with 
the service-connected asthma as its focus, is warranted.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to 
assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse].  

Additionally, the veteran's most recent outpatient record 
from the VA Medical Center (VAMC) in Richmond is dated in 
March 2006.  It was suggested during the hearing that even 
more recent outpatient treatment records exist.  Updated 
treatment records, if existing, should be associated with the 
claims folder, as they could potentially affect the outcome 
of the issue currently on appeal.  See 38 U.S.C.A. § 5103A 
(West 2002).

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent medical 
examination, hospitalization or 
treatment records pertaining to his 
service-connected asthma.  Any such 
records so identified should be 
obtained, to include updated records 
from the Richmond VAMC [dated after 
March 2006], to the extent possible.  
Any records so obtained should be 
associated with the veteran's VA 
claims folder.

2.  VBA should then schedule the 
veteran for examination in order to 
determine the current severity of the 
service-connected asthma.  The 
veteran's VA claims folder should be 
forwarded to the examiner for review 
in connection with the examination.  
All indicated tests and studies should 
be performed, to include pulmonary 
function testing.  The report of the 
examination should be associated with 
the veteran's VA claims folder.

3.  VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for 
service-connected asthma.  If the 
benefit sought on appeal remains 
denied, VBA should provide the veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time 
for response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


